             Case 2:21-mj-09409-CLW Document 6 Filed 08/04/21 Page 1 of 1 PageID: 9
                                    UNITED STATES DISTRICT COURT
                                                                for the
                                                         District ofNew Jersey

                                        MAGISTRATE'S COURTROOM MINUTES


                                                                              MAGISTRATE JUDGE: _W_A_L_D_O_R_ _ _ _ _ _ __

               UNITED STATES OF AMERICA
                                                    Plaintiff                 CASE NO. 21-mj-09409-CLW-l


                               v.                                          DA TE OF PROCEEDINGS: -
                                                                                                 8/4/21
                                                                                                   --------

                        ALBERTO GARZA
                                                                              DATE OF ARREST:
                                                   Defendant                                    - 8/4/21
                                                                                                  -----------

PROCEEDINGS:
                    -Initial
                       -----------
~ COMPLAINT                                                               D    TEMPORARY COMMITMENT
M      ADVISED OF RIGHTS                                                  ~ CONSENT TO DETENTION WITH RIGHT TO MAKE A
0      ORDER OF DETENTION                                             CJ BAIL APPLICATION AT A LATER TIME
       APPT. OF COUNSEL: [pl AFPD     [ 7 CJA                         0 BAIL DENIED - DEFENDANT REMANDED TO CUSTODY
       PRELIMINARY HEARING WAIVED ON THE RECORD                       D        BAIL SET:_ _ _ _ _ _ _ _ _ _ _ _ _ __
       CONSENT TO MAGISTRATE'S JURISDICTION                                       D   UNSECURED BOND
0      PLEA ENTERED: [ 7 GUILTY [ 7 NOT GUILTY                                    0 SURETY BOND SECURED BY CASH/PROPERTY
D
0
[¥21
       PLEA AGREEMENT
       RULE 11 FORM
       FINANCIAL AFFIDAVIT EXECUTED
                                                                      •0D      TRAVEL RESTRICTED
                                                                                                 -----------
                                                                               REPORT TO PRETRIAL SERVICES
                                                                               DRUG TESTING AND/OR TREATMENT
c::J   OTHER:
             ----------------                                         0        MENTAL HEAL TH TESTING AND/OR TREATMENT
                                                                      0        SURRENDER AND/OR OBTAIN NO PASSPORT
                                                                      0        SEE ORDER SETTING CONDITIONS OF RELEASE FOR
                                                                               ADDITIONAL CONDITIONS

 HEARING SET FOR:

0      PRELIMINARY/REMOVAL HRG.                                            DATE:_ _ _ _ _ _ _ _ _ _ _ _ __
0      DETENTION/BAIL HRG.                                                 DATE:
                                                                                 --------------
D      TRIAL:c=]_couRT .cJ_JURY                                            DA TE:_ _ _ _ _ _ _ _ _ _ _ _ __
D      SENTENCING                                                          DATE:
                                                                                 --------------
D      OTHER:
            ------------
                                                                           DATE:
                                                                                  --------------

 APPEARANCES:                                                                   - OJ.      {,l>A-~         t"b -~,.,~
 AUSA: __M_A_R_C_J_A_M_E_S_A_RM
                            __  A_s_ _ _ _ _ _ __                                  VJ/ Vl~
 DEFT. COUNSEL:       David Holman
                  -------------
 PROBATION:
              --------=---c-~--------
 INTERP RE TER          A. Sf\\A>
                   Language:
                                        ~\A,~
                                     (K'r\ \ ~ h



TIME COMMENCED: _ _~----'-------'lf'---'-M-'-'--------
TIME TERMINATED:_ ___,~....,_•._~-1--"~'-----lfr#-M'-'-------
CD NO:-Zoom
        ----------------                                                                     TIM GORMAN
                                                                                             DEPUTY CLERK
